 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7   THE BANK OF NEW YORK MELLON, as                         Case No. 2:17-cv-2024-KJD-EJY
     Trustee,
 8                                                                            ORDER
                                                Plaintiff,
 9
             v.
10
     GREEN VALLEY SOUTH OWNERS
11   ASSOCIATION NO. 1, et al.,
12                                          Defendants.
13          Pending before the Court are cross-motions for summary judgment filed by plaintiff Bank
14   of New York Mellon (#46) and defendant SFR Investments Pool 1, LLC (#48). The parties have
15   filed their respective responses and replies.
16          BNY Mellon seeks declaratory relief that its deed of trust on a property located at 2856
17   Belleza Lane in Henderson, Nevada, survived Green Valley South Owners Association’s
18   nonjudicial foreclosure. The bank claims that its predecessor-in-interest tendered the
19   superpriority portion of Green Valley’s lien before foreclosure, which cured the superpriority
20   lien and voided the foreclosure as to the bank’s deed of trust. Alternatively, BNY Mellon argues
21   the foreclosure was unconstitutional or that equity requires the Court to set aside Green Valley’s
22   sale. SFR Investments purchased the property at Green Valley’s trustee’s sale and
23   counterclaimed for the opposite declaration, namely that Green Valley’s foreclosure and trustee’s
24   sale extinguished BNY Mellon’s deed of trust and that SFR Investments purchased the property
25   free and clear of the bank’s interest. Both BNY Mellon and SFR Investments move for summary
26   judgment on their respective quiet title claims. Because BNY Mellon has demonstrated that its
27   predecessor-in-interest validly tendered the superpriority priority portion of Green Valley’s lien
28   before foreclosure, Green Valley’s foreclosure did not extinguish the bank’s deed of trust. As a
 1   result, SFR Investments purchased the property subject to BNY Mellon’s deed of trust.
 2            I.     Background
 3            The parties agree on the basic facts. In 2006, cross-defendant Dennis Carroll purchased a
 4   home located at 2856 Belleza Lane, in Henderson, Nevada. Countrywide Home Loans financed
 5   the purchase and secured its interest by recording a deed of trust against the property. Deed of
 6   Trust, ECF No. 47 Ex. 2. The deed of trust listed Dennis Carroll as borrower, Countrywide as
 7   lender, and Mortgage Electronic Services (“MERS”) as beneficiary under the deed of trust. Id.
 8   MERS later assigned the deed of trust to plaintiff BNY Mellon. See Assignment, ECF No. 47
 9   Ex. 3.
10            The Belleza Lane property is part of the Green Valley South Owners Association and is
11   subject to the association’s Covenants, Conditions, and Restrictions (“CC&Rs”). The CC&Rs
12   required Carroll to pay monthly assessments for shared maintenance and general community
13   upkeep. Carroll eventually fell behind on his assessments, which caused the association to
14   initiate foreclosure proceedings. On September 2, 2011, Green Valley’s agent Nevada
15   Association Services recorded a Notice of Delinquent Assessment Lien against the property.
16   ECF No. 47 Ex. 4. The notice identified the total past-due amount as $818.70, which included
17   late fees, collection costs, and interest. Id. Neither Carroll nor BNY Mellon satisfied the
18   outstanding balance. So, on November 2, 2011, Nevada Association Services recorded a Notice
19   of Default and Election to Sell. ECF No. 47, Ex. 5. That notice identified the past-due amount as
20   $1,813.50 and warned that failure to pay the delinquency could result in foreclosure. Id.
21            After receiving the Notice of Default and Election to Sell, BNY Mellon’s predecessor-in-
22   interest, Bank of America, retained law firm Miles, Bauer, Bergstrom & Winters to cure the
23   superpriority lien. On January 24, 2012, Miles Bauer requested a payoff ledger from Nevada
24   Association Services. Its letter acknowledged that a portion of Green Valley’s lien was senior to
25   the existing deed of trust and offered to satisfy that amount “whatever it [was].” ECF No. 46 Ex.
26   9-2. Nevada Association Services refused to respond to Miles Bauer’s letter and did not provide
27   a payoff ledger. Having not received a payoff ledger, Bank of America calculated nine months of
28   assessments by referencing a statement of account from a different property in the Green Valley



                                                     -2-
 1   South Owners Association. Bank of America determined that nine months of assessments totaled
 2   $73.50, and on February 16, 2012, Miles Bauer sent Nevada Association Services a check for
 3   that amount. The association rejected the check.
 4          After rejecting Miles Bauer’s check, Nevada Association Services proceeded with its
 5   foreclosure. On April 25, 2012, the association recorded a Notice of Foreclosure Sale. ECF No.
 6   47 Ex. 6. Four months later, SFR Investments purchased the property at Nevada Association
 7   Services’ trustee’s sale. SFR Investments recorded a foreclosure deed referencing the trustee’s
 8   sale on September 12, 2012. ECF No. 47 Ex. 7.
 9          On July 25, 2017, BNY Mellon brought this suit against Green Valley South Owners
10   Association and SFR Investments. Its sole cause of action sought declaratory relief and quiet
11   title. Compl. 6, ECF No. 1. BNY Mellon has since voluntarily dismissed Green Valley. ECF No.
12   26. SFR Investments answered the bank’s complaint and filed its own quiet title cross-claim and
13   counterclaim against former owner Dennis Carroll and BNY Mellon. Answer, ECF No. 33.
14   Discovery has closed, and BNY Mellon and SFR Investments both move for summary judgment.
15          II.     Legal Standard
16          The purpose of summary judgment is to avoid unnecessary trials by disposing of
17   factually unsupported claims or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986);
18   Nw. Motorcycle Ass’n v. U.S. Dept. of Agric., 18 F.3d 1468, 1471 (9th Cir. 1994). It is available
19   only where the absence of material fact allows the Court to rule as a matter of law. Fed. R. Civ.
20   P. 56(a); Celotex, 477 U.S. at 322. Rule 56 outlines a burden shifting approach to summary
21   judgment. First, the moving party must demonstrate the absence of a genuine issue of material
22   fact. The burden then shifts to the nonmoving party to produce specific evidence of a genuine
23   factual dispute for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587
24   (1986). A genuine issue of fact exists where the evidence could allow “a reasonable jury [to]
25   return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
26   (1986). The Court views the evidence and draws all available inferences in the light most
27   favorable to the nonmoving party. Kaiser Cement Corp. v. Fischbach & Moore, Inc., 793 F.2d
28   1100, 1103 (9th Cir. 1986). Yet, to survive summary judgment, the nonmoving party must show



                                                    -3-
 1   more than “some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586.
 2            Where parties have filed competing motions for summary judgment, the Court must
 3   review each motion on its own merits. Fair Housing Council of Riverside Cty., Inc. v. Riverside
 4   Two, 249 F.3d 1132, 1136 (9th Cir. 2001). In reviewing each motion, the Court views the
 5   evidence and makes all available inference in favor non-moving party. See Kaiser Cement Corp.,
 6   793 F.2d at 1103. At bottom, a party does not prevail on summary judgment solely because the
 7   other party did not prevail. See Riverside Two, 249 F.3d at 1136.
 8            III.     Analysis
 9            BNY Mellon argues that Miles Bauer’s $73.50 offer of tender prior to Green Valley’s
10   foreclosure preserved its deed of trust from extinguishment. If not, the bank argues that Green
11   Valley’s foreclosure was void because the association foreclosed under an unconstitutional
12   version of NRS § 116.3116(2). SFR Investments counters that BNY Mellon’s claims are
13   untimely, that Miles Bauer’s tender was invalid for various reasons, and that equity favors SFR
14   Investments because it was an innocent third-party purchaser. Because the Court finds BNY
15   Mellon’s tender argument to be dispositive, it will not reach the bank’s alternative arguments.
16                     A. BNY Mellon’s Claims are Timely
17            SFR Investments argues that BNY Mellon’s quiet title claim is untimely because the
18   statute of limitations for this type of quiet title and declaratory relief claim is three years, yet the
19   bank did not file its complaint until nearly five years after the foreclosure. This is the second
20   time that SFR Investments has made this argument. In October of 2017, SFR Investments moved
21   to dismiss BNY Mellon’s quiet title claim because it was time barred. Mot. to Dismiss 4–5, ECF
22   No. 15. The Court denied the motion, finding that the bank’s quiet title action was subject to a
23   five-year statute of limitations. Order 5, ECF No. 30. SFR Investments now asks the Court to
24   reconsider.
25            The applicable statute of limitations for quiet title claims following a homeowner
26   association foreclosure is up for debate in this district.1 The majority of Nevada’s federal district
27
              1
               Courts in this district are split between a four-year and five-year limitations period in these quiet title
28   cases. Compare Bank of New York Mellon v. Khosh, No. 2:17-cv-0957-MMD-PAL, 2019 WL 2305146 (D. Nev.
     May 30, 2019) (applying five-year statute of limitations to quiet title claim under NRS § 11.070); Newlands Asset


                                                              -4-
 1   courts apply a five-year limitations period under NRS §§ 11.070 & 11.080. Sections 11.070 and
 2   11.080 govern actions “founded upon the title to real property” and actions “for the recovery of
 3   real property” respectively. The remaining federal district courts apply a four-year limitations
 4   period under NRS § 11.220’s catch-all provision.
 5           SFR Investments rejects both the five- and four-year limitations periods in favor of a
 6   three-year period under NRS § 11.190. Section 11.190 governs “action[s] upon a liability created
 7   by statute.” SFR Investments argues that the three-year period is appropriate because BNY
 8   Mellon’s claim is not actually a claim for quiet title; it is a wrongful foreclosure claim
 9   masquerading as a claim for quiet title. Admittedly, the bank does not claim that it has held title
10   to this property, which begs the question: Can a bank quiet title in a property to which it never
11   held title? SFR Investments says no. SFR Investments alleges that the bank’s quiet title claim
12   must be a challenge to the foreclosure itself because the bank never held title. And because a
13   nonjudicial foreclosure is a “liability created by statute,” NRS § 11.190 applies and imposes a
14   three-year statute of limitations.
15           SFR Investments is correct that if the bank’s claim was indeed a claim for wrongful
16   foreclosure, it could be subject to a three-year statute of limitations.2 However, BNY Mellon’s
17   claim is not for wrongful foreclosure. A wrongful foreclosure claim challenges the authority
18   behind the foreclosure and not the foreclosure act itself. McKnight Family LLP v. Adept Mgmt.
19   Servs., 310 P.3d 555, 616 (Nev. 2013). At no point does BNY Mellon challenge Green Valley’s
20   authority to foreclose on the Belleza Lane property. In fact, the bank’s correspondence to Nevada
21   Association Services recognized that Nevada law allowed the association to foreclose on its
22   superpriority lien. See Letter to NAS 2, ECF No. 46 Ex. 9-2. Because BNY Mellon does not
23   Holding Tr. v. SFR Invs. Pool 1, LLC, No 3:17-cv-0370-LRH-WGC, 2017 WL 5559956 (D. Nev. Nov. 17, 2017)
     (same); Nationstar Mortg., LLC v. Falls at Hidden Canyon Homeowners Ass’n, No. 2:15-cv-1287-RCJ-NJK (D.
24   Nev. June 14, 2017) (same); HSBC Bank USA, N.A. v. Green Valley Pecos Homeowners Ass’n, Inc., No. 2:16-cv-
     0242-JCM-GWF, 2017 WL 937723 (D. Nev. Mar. 9, 2017) (same) with U.S. Bank v. SFR Invs. Pool 1, LLC, ---
25   F.Supp.3d ---, 2019 WL 1383265 (D. Nev. Mar. 27, 2019) (applying four-year catchall provision under NRS
     § 11.220); Nationstar Mortg., LLC v. Safari Homeowners Ass’n, No. 2:16-cv-0542-RFB-CWH, 2019 WL 121960
26   (D. Nev. Jan. 6, 2019) (same); Bank of America, N.A. v. Country Garden Owners Ass’n, No. 2:17-cv-1850-APG-
     CWH, 2018 WL 1336721 (D. Nev. Mar. 14, 2018)
27
             2
                Wrongful foreclosure carries either a three-year or four-year limitations period depending upon whether
28   the claim arises under statute or tort. See Bank of New York v. S. Highlands Cmty. Ass’n, 329 F.Supp3d 1208, 1219
     (D. Nev. 2018).


                                                           -5-
 1   challenge the authority behind this foreclosure, it has not alleged a wrongful foreclosure claim.
 2   Therefore, its claim is not subject to § 11.190(3)(a)’s three-year statute of limitations.
 3          That leaves the four-year limitations period under NRS § 11.220’s catch-all provision or
 4   the five-year limitations period under NRS §§ 11.070, 11.080. Courts in this district are split on
 5   the issue. The disagreement boils down to whether these quiet title claims are “founded upon the
 6   title to real property” under NRS § 11.070 or an attempt to recover property under NRS
 7   § 11.080. If so, the five-year limitations period applies. If §§ 11.070 & 11.080 do not apply, the
 8   Court is left with NRS § 11.220’s four-year catch-all period for actions not covered by the other
 9   limitations provisions. Both the Ninth Circuit and Nevada Supreme Court have suggested that a
10   five-year statute of limitations applies. See Weeping Hollow Ave. Tr. v. Spencer, 831 F.3d 1110,
11   1114 (9th Cir. 2016) (citing NRS § 11.070) (“[u]nder Nevada law, [homeowner] could have
12   brought claims challenging the HOA foreclosure sale within five years of the sale”); Las Vegas
13   Dev. Grp., LLC v. Blaha, 416 P.3d 233, 237 (Nev. 2018) (a claim “seeking to quiet title . . . is
14   governed by NRS 11.080, which provides for a five-year statute of limitations”).
15          The Court finds again that NRS §§ 11.070’s five-year limitations period governs quiet
16   title actions like this one where a lender seeks a declaration that its deed of trust survived a
17   homeowner association’s nonjudicial foreclosure. Section 11.070 states:
18
            No cause of action or defense to an action, founded upon the title to real property
19          . . . shall be effectual, unless it appears that the person prosecuting the action . . .
            was seized or possessed of the premises in question within 5 years.
20
21   Thus, any action founded upon the title of real property must be filed within five years of the
22   time their interest was seized or possessed. That includes lenders whose deeds of trust were
23   threatened by foreclosure. See Weeping Hollow, 831 F.3d 1110, 1114 (9th Cir. 2016).
24          SFR Investments counters that § 11.070 does not apply because it is standing statute and
25   not a limitations statute. Def.’s Mot. Summ. J. 9, ECF No. 48. The Court disagrees. Although the
26   statute governs who may bring a claim founded upon title to real property, it explicitly states that
27   the claim must be brought within five years of that interest being seized or possessed. Thus, the
28   plain language of the statute imposes a five-year limitations period. If that were not enough,



                                                      -6-
 1   Chapter 11 of the Nevada Revised Statutes—where § 11.070 appears—is titled “Limitations of
 2   Actions.” Section § 11.070, then, is not exclusively a limitation on standing. BNY Mellon
 3   brought its claim within five years of Green Valley’s foreclosure. Therefore, BNY Mellon’s
 4   claim is timely.
 5                  B. BNY Mellon Has Standing to Bring its Claims
 6          Next, SFR Investments claims that BNY Mellon lacks standing to bring a quiet title claim
 7   because it never held title to the property and because the bank has not proved that both the
 8   promissory note and deed of trust were validly transferred to the bank. SFR Investments is
 9   correct that in a foreclosure action, the burden rests with the bank to demonstrate that both the
10   note and deed of trust were properly transferred to it before it exercised its foreclosure right. See
11   Res.’ Grp., LLC v. Nev. Ass’n Svcs., 437 P.3d 154, 157 (Nev. 2019). “To foreclose, one must be
12   able to enforce both the promissory note and the deed of trust.” Edelstein v. Bank of New York
13   Mellon, 286 P.3d 249, 258 (Nev. 2012) (emphasis added). But this is not a foreclosure action. It
14   is a declaratory relief action seeking to preserve the bank’s interest in the property. BNY Mellon
15   need not prove at the outset that it can enforce both the note and deed of trust. Regardless, SFR
16   Investments has not provided any evidence that BNY Mellon does not hold both the deed of trust
17   and promissory note. Meanwhile, BNY Mellon has provided evidence of the assignment and a
18   copy of the note. Therefore, BNY Mellon has standing to bring its claims.
19                  C. BNY Mellon’s Predecessor-in-Interest Submitted Valid Tender
20          Having found that BNY Mellon has standing and that its claims are timely, the Court
21   proceeds to the merits of its quiet title claim. The bank’s motion boils down to the validity of
22   Miles Bauer’s tender to Nevada Association Services before the foreclosure. SFR Investments
23   challenges the admissibility of BNY Mellon’s evidence of tender and the validity of the tender
24   itself. Neither argument is persuasive.
25          First, SFR Investments contends that the Court should not accept the declaration of
26   Douglas Miles of Miles Bauer because BNY Mellon did not disclose Miles as a witness. Because
27   the declaration is inadmissible, SFR argues, the rest of the evidence supporting tender is
28   unauthenticated and also inadmissible. As a starting point, the moving party at summary



                                                     -7-
 1   judgment need not submit evidence that is admissible at the time of summary judgment to
 2   prevail. Rather, Rule 56 requires the party to present evidence in an admissible form at trial. Fed.
 3   R. Civ. P. 56(c)(4); Romero v. Nev. Dep’t of Corr., 673 Fed.Appx. 641, 644 (9th Cir. 2016)
 4   (unpublished). Here, BNY Mellon’s evidence satisfies Rule 56 because it would be admissible at
 5   trial. Although BNY Mellon did not disclose Douglas Miles as a witness by name, it did disclose
 6   a corporate designee from Miles Bauer as a witness under Rule 30(b)(6), but SFR Investments
 7   did not depose that witness. At trial, the bank could call Douglass Miles to testify as to his
 8   knowledge of the documents supporting tender, and those documents would be admissible under
 9   the business records exception to the hearsay rule. Therefore, the Court will consider BNY
10   Mellon’s evidence of tender.
11          Next, SFR Investments argues that Miles Bauer’s tender was not valid because it was
12   impermissibly conditional. The Nevada Supreme has confirmed that a party’s valid tender before
13   foreclosure cures an association’s superpriority lien and voids the foreclosure as to the tendering
14   party’s deed of trust. Bank of America, N.A. v. SFR Invs. Pool 1, LLC, 427 P.3d 113, 121 (Nev.
15   2018) (“Diamond Spur”). Tender is “valid” if it is payment in full and unconditional, or with
16   conditions that the tendering party has a right to request. Id. at 117–118. Diamond Spur
17   presented facts nearly identical to these. There, Bank of America calculated nine months of
18   assessments and tendered a check for that amount before foreclosure. The bank’s letter to the
19   association accompanying its tender included certain conditions, including a “paid-in-full”
20   condition, whereby the association’s acceptance of tender would satisfy all of the bank’s
21   financial obligations to the association. Id. at 118. Like here, the association rejected the check
22   and foreclosed. The association argued that the bank’s tender was incomplete because it did not
23   include payment for nuisance and abatement fees and that the tender was impermissibly
24   conditional due to the paid-in-full language in the tender letter. Id. at 117–18.
25          The Nevada Supreme Court disagreed. It found that the bank’s tender was both “in-full”
26   and not impermissibly conditional. Payment in full, according to NRS § 116.3115, includes nine
27   months of unpaid assessments and nuisance and abatement fees, if such fees exist. Id. at 117.
28   Because there was no evidence that Bank of America owed nuisance and abatement fees, its



                                                     -8-
 1   tender of nine months’ unpaid assessments constituted payment in full. Id. Likewise the tender
 2   was not impermissibly conditional because Bank of America had a right to insist upon the
 3   conditions it included in its tender. By tendering payment prior to the foreclosure, the bank
 4   voided the association’s foreclosure of the superpriority lien. The association, therefore, could
 5   not convey the property free from Bank of America’s deed of trust, and any subsequent
 6   purchaser took its interest subject to the bank’s. Id. at 121.
 7          The facts here are nearly identical to Diamond Spur. Miles Bauer calculated the
 8   superpriority lien amount, sent a check to cure Green Valley’s lien, yet Green Valley rejected the
 9   check and foreclosed anyway. Despite those similarities, SFR Investments argues that this case is
10   different because Miles Bauer’s tender here required the association to waive its right to nuisance
11   and abatement fees in violation of NRS § 116. But that did not happen here. There is no evidence
12   that BNY Mellon owed nuisance and abatement fees. Miles Bauer’s tender could not require the
13   association to waive nuisance and abatement fees that did not exist.
14          Further, the conditions that Miles Bauer did include in its tender were conditions that the
15   bank was allowed to insist upon. The only acceptable conditions in a valid tender are “receipt of
16   full payment or a surrender of the obligation.” Id. at 118 citing Heath v. L.E. Schwartz & Sons,
17   Inc., 416 S.E.2d 113, 114–15 (Ga. App. 1992). Here, the only condition Miles Bauer included in
18   its tender was that acceptance would result in the bank’s financial obligations to the association
19   being “paid in full.” Tender Letter 2, ECF No. 46 Ex. 9-4. That condition falls within the “receipt
20   of full payment” condition that the bank was allowed to insist upon. See Diamond Spur, 427
21   P.3d at 118.
22          At bottom, Miles Bauer’s near identical tender was good enough to preserve a lender’s
23   deed of trust in Diamond Spur, and it is good enough to preserve BNY Mellon’s deed of trust
24   here. The evidence supporting tender is admissible, and Miles Bauer did not include conditions
25   that it was not entitled to include. Therefore, there is no genuine question of fact that BNY
26   Mellon’s tender cured Green Valley’s superpriority lien.
27                  D. Equity Does not Require Extinguishment of BNY Mellon’s Deed of Trust
28          Finally, SFR Investments argues that the equitable principles of waiver, estoppel, and



                                                      -9-
 1   unclean hands require the Court to find that Green Valley’s foreclosure extinguished BNY
 2   Mellon’s deed of trust. SFR also argues that its status as an innocent third-party purchaser
 3   protects its interest in the property above the bank’s. Not so. SFR Investments’ bona fide
 4   purchaser status became irrelevant once the bank proved tender. See Diamond Spur, 427 P.3d at
 5   121.
 6          Equity does not compel a different result. BNY Mellon has not waived its right to protect
 7   its deed of trust, is not estopped from asserting that right, nor does it have unclean hands because
 8   it allowed Green Valley’s foreclosure to proceed without interceding to halt the foreclosure. That
 9   argument misses the fact that BNY Mellon cured the superpriority balance of Green Valley’s lien
10   before the foreclosure. The bank was under no obligation to intercede or halt the foreclosure
11   once it protected its own interest. After all, Green Valley still owned a valid lien for the
12   remaining sub-priority fees and was within its right to foreclose on that lien without affecting
13   BNY Mellon’s first deed of trust. BNY Mellon, having protected its deed of trust, had no interest
14   in halting the subsequent foreclosure because its interest was safe. Therefore, the bank’s failure
15   to attend the foreclosure sale and its decision to wait to bring this action do not show that it has
16   waived its rights, that it is estopped from preserving its deed of trust, or that it has unclean hands.
17          In sum, there is no genuine issue of material fact that BNY Mellon’s predecessor-in-
18   interest validly tendered the superpriority lien before Green Valley’s foreclosure. Likewise,
19   equity does not require the Court to extinguish BNY Mellon’s interest in the property. Therefore,
20   BNY Mellon’s deed of trust survived Green Valley’s nonjudicial foreclosure, and SFR
21   Investments took its interest in the property subject to BNY Mellon’s.
22          IV.     Conclusion
23          Accordingly, IT IS HEREBY ORDERED that plaintiff/counterdefendant BNY Mellon’s
24   motion for summary judgment (#46) is GRANTED. The Court declares that BNY Mellon’s
25   deed of trust in the property located at 2856 Belleza Lane in Henderson, Nevada survived Green
26   Valley South Owners Association’s nonjudicial foreclosure. Any interest SFR Investments Pool
27   1, LLC took in the Belleza Lane property it took subject to BNY Mellon’s deed of trust.
28



                                                     - 10 -
 1          IT IS FURTHER ORDERED that defendant/counterclaimant SFR Investments Pool 1,
 2   LLC’s motion for summary judgment (#45, corrected image at #48) is DENIED.
 3          The Clerk of the Court shall ENTER JUDGMENT in favor of
 4   plaintiff/counterdefendant BNY Mellon and against defendant/counterclaimant SFR Investments
 5   Pool 1, LLC.
 6   Dated this 13th day of September, 2019.
 7
 8                                             _____________________________
                                               Kent J. Dawson
 9                                             United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                - 11 -
